           Case 2:19-cv-02046-RAJ-BAT Document 14 Filed 12/14/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     NELYN M MONGHIT, NOEL MAAMO,
 9                                                       CASE NO. 2:19-cv-02046-RAJ-BAT
                              Plaintiff,
10                                                       ORDER GRANTING
            v.
                                                         CONTINUANCE OF STAY OF
11                                                       CURRENT CASE DEADLINES
     MIKE POMPEO, et al.,
12                            Defendants.
13
           Based on the parties’ Stipulation (Dkt. 13), and for good cause shown, it is ORDERED:
14
           1)     The stipulated motion (Dkt. 13) is GRANTED;
15
           2)     All case deadlines shall be stayed until January 31, 2021;
16
           3)     The parties shall move to lift the stay or for a continuance of the stay on or before
17
     February 1, 2021.
18
           DATED this 14th day of December, 2020.
19

20
                                                        A
                                                        BRIAN A. TSUCHIDA
21
                                                        Chief United States Magistrate Judge
22

23



     ORDER GRANTING CONTINUANCE OF
     STAY OF CURRENT CASE DEADLINES - 1
